Citation Nr: 0127127	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral spine 
injury residuals, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980, and from March 1991 to March 1993.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio, which increased the disability 
rating assigned to the veteran's service-connected low back 
disability from 10 percent to 40 percent.

The veteran was afforded a personal hearing at the RO in May 
1999, and was also afforded a hearing the undersigned Member 
of the Board, also at the RO, in September 2001.  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran essentially claims that his service-connected low 
back disability causes him to experience pain, limitation of 
motion, numbness and tingling of the legs, and muscle spasms.  
The veteran also claims that he was informed by a VA 
physician at the VA hospital in Dayton, Ohio that he had 
sciatic neuropathy involving both his lower extremities.  The 
veteran also, while acknowledging that he incurred a work-
related accident in May 1998 in which he suffered cervical 
spine injuries, asserts that he had radiating pain into his 
lower extremities prior to the May 1998 industrial accident.  
Id.  

The veteran's service-connected lumbosacral spine disability 
has been determined to be 40 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5295.  It is noted 
that a rating in excess of 40 percent is achievable pursuant 
to Diagnostic Code 5293. 

The Board further notes that the veteran was last afforded a 
VA orthopedic examination in June 1998.  The diagnoses 
included normal appearing disc spaces throughout lumbar 
spine; levoscoliosis of the lumbar spine compatible with 
muscle spasm and/or strain; and minimal osteoarthritis of the 
anterior superior corners of the 2nd, 3rd, 4th, and 5th lumbar 
spines.  The examining physician also noted, regarding 
neurological abnormalities, that there was decided decrease 
in pinprick sensation, particularly over the anterior thigh 
muscles.  As such, in view of these facts, the Board is of 
the opinion that a thorough and contemporaneous VA 
examination should be conducted to ascertain the current 
nature and severity of the veteran's service-connected low 
back disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Specifically, a definite need to distinguish between those 
symptoms attributable to the veteran's service-connected back 
disability, and those symptoms attributable to his 1998 work-
related accident, is shown by the facts of the present case.  

The Board also notes that review of the examination worksheet 
used in the scheduling of the above-mentioned June 1998 VA 
examination, shows that it was indicated that the claims file 
was not to accompany the veteran to the examination.  The 
Board notes that such a medical examination should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

Regarding the need to distinguish between those symptoms 
attributable to the veteran's service-connected back 
disability, and those symptoms attributable to his 1998 work-
related accident, the Board notes that a letter from a 
private Doctor of Chiropractic, dated in November 2000, shows 
that he opined that the veteran's lumbar spondylosis 
preexisted the veteran's May 2000 (sic) work-related 
accident.  He also opined that the veteran's lumbar 
spondylosis was not causally related to the accident and/or 
to injuries incurred as a result of the accident.  The 
chiropractor went on to indicate that the lumbar spondylosis 
was the cause of all but a small fraction of the veteran's 
present lumbar complaints.  The Board parenthetically points 
out that the May 2000 date referenced as part of the letter, 
when discussing the May 1998 accident, appears to merely have 
been a typographically error.  

The Board notes that the veteran testified in September 2001 
that he was currently being treated for his low back problems 
at the VA Medical Center (VAMC) located in Dayton, Ohio.  He 
added that this treatment occurred approximately every 4 or 6 
months.  Review of the evidentiary record is shown to include 
VA outpatient treatment records from the VAMC dated from 
April 1999 to July 2000; however, review of these treatment 
records show that they exclusively reflect psychiatric 
treatment afforded the veteran, rather than pertaining to 
treatment associated with the veteran's service-connected low 
back disability.  As such a remand is required to obtain 
current records regarding treatment received by the veteran 
for his back disability.  Moreover, VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issue 
regarding an increased rating for a low 
back disability.  He should furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. 

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
associated with treatment afforded the 
veteran for his service-connected back 
disability from the VAMC in Dayton, Ohio.  
See Bell, supra.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
orthopedist in order to determine the 
nature and severity of his service-
connected low back disability.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  The veteran's low back 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the 
lumbosacral spine.  Additionally, the 
examiner should be requested to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back orthopedic-
related symptoms, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, such 
as any identifiable residuals associated 
with the veteran's May 1998 work-related 
accident, which are attributable to his 
service-connected low back disability.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  The veteran should also be scheduled 
for a VA examination by a neurologist in 
order to determine the nature and 
severity of his service-connected low 
back disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  All 
tests and studies deemed necessary should 
be accomplished at this time.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back neurologic-
based symptoms, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, such 
as any identifiable residuals associated 
with the veteran's May 1998 work-related 
accident, which are attributable to his 
service-connected low back disability.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

5.  The RO should inform the veteran of 
the consequences of failing to report for 
the above-referenced VA examinations 
without good cause as set forth in 38 
C.F.R. § 3.655 (2001).

6.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

